345 F.2d 748
120 U.S.App.D.C. 259
Clarence STUDEMEYER, Appellant,v.John W. MACY, Jr., Chairman, United States Civil ServiceCommission, et al., Appellees.
No. 18770.
United States Court of Appeals District of Columbia Circuit.
Argued March 8, 1965.Decided April 12, 1965.

Mr. Donald M. Murtha, Washington, D.C., with whom Mr. Claude L. Dawson, Washington, D.C., was on the brief, for appellant.
Mr. Robert B. Norris, Asst. U.S. Atty., with whom Messrs. David C. Acheson, U.S. Atty., and Frank Q. Nebeker, Asst. U.S. Atty., were on the brief, for appellees.
Before EDGERTON, Senior Circuit Judge, and FAHY and WRIGHT, Circuit judges.
PER CURIAM:


1
The appellant seeks to set aside his discharge from civilian employment with the Air Force.  We remanded this case in Studemeyer v. Macy, 116 U.S.App.D.C. 75, 320 F.2d 797 (1963).  The District Court held a hearing and entered summary judgment for the defendants.  Studemeyer v. Macy, 228 F. Supp. 411 (1964).  The plaintiff appeals.


2
As the District Court points out, the witnesses who the complaint says were unavailable at the Civil Service hearing were in fact present, and the appellant did not inform the Air Force that certain other military personnel refused to appear at his request.  We agree with the District Court that the appellant is entitled to no relief.


3
Affirmed.